DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Oct. 19, 2020, the applicants have canceled claims 1-26 and furthermore, have added new claims 27-50.
3. Claims 27-50 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 27-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating multiple sclerosis (MS), does not reasonably provide enablement for treating every known demyelinating disease, remyelinating nerves of every known disease and attenuating demyelination of nerves of every disease known in the art.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches efficacy of nalfurafine in mice  EAE model of multiple sclerosis (MS) in examples 1-32 (see pages 34-51 of specification). Based on these teachings, nalfurafine will have therapeutic utility for treating demyelinating disease represented by MS, remyelination of nerves in MS and attenuating demyelination of nerves in MS. There is no teaching or guidance present either in the specification or prior art references provided showing that EAE represents model of every known demyelinating disease in the art including optic neuritis, devic’s disease, neuropathies, myelopathies, tabes counterpart, leukoencephalopathy, copper deficiency, leukodystrophies, Guillain-barre syndrome and charcot marie tooth disease. There are no working examples present showing efficacy of nalfurafine in animal models of every known demyelinating disease in the art including optic neuritis, devic’s disease, neuropathies, myelopathies, tabes counterpart, leukoencephalopathy, copper .
 
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 27-50 are rejected under 35 U.S.C. 103 as being unpatentable over Mei (The Journal of Neurosci., cited on applicant’s form in view of Nakao (Journal of Pharmacol. Sci., cited on applicant’s form 1449).
Mei teaches treating demyelinating diseases by enhancing remyelination with kappa receptor agonist, U-50488. Mei meets all the limitations of instant claims except that Mei uses U-50488 as kappa receptor agonist instead of instant nalfurafine and furthermore, does not mention improving various symptoms of demyelinating diseases. However, Nakao teaches nalfurafine to be a selective kappa opioid receptor agonist. Therefore, it would have been obvious to one skilled in the art to treat demyelinating diseases, remyelinate nerves and attenuate demyelination by using another kappa receptor agonist nalfurafine  with reasonable expectation of success since various symptoms of demyelinating diseases will be inherently improved following administration of nalfurafine. 
10. Claims 27-50 are rejected under 35 U.S.C. 103 as being unpatentable over Du (Nature Commun., cited on applicant’s form in view of Nakao (Journal of Pharmacol. Sci., cited on applicant’s form 1449).
Du teaches deletion of KOR exacerbates experimental autoimmune encephalomyelitis in mice model of EAE which is alleviated with kappa receptor agonists, U-50488 and asimadoline. Du also teaches that KOR activation promotes remyelination in EAE mice model as well as in Cuprizone-induced demyelination mice model (see figures 3 and 4 on pages 5 and 6). Du further suggests that KOR agonists may represent new therapy for treating multiple sclerosis, a demyelinating disease (see conclusion). Du meets all the limitations of instant claims except that Du uses U-50488 and asimadoline as kappa . 

Double Patenting
11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12. Claims 27-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-28, 32-35, 37-42, 44-47 and 49-53 of copending Application No. 16/936,975, recently allowed (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited application anticipate the instant claims when demyelinating disease is represented by multiple sclerosis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625